 
                                                                                Exhibit
10.1
  
      Thermo Fisher Scientific Inc. (Logo) [tmoq108logo.jpg]
 
 
 
                     Steve Sheehan 
               Senior Vice President
               Human Resources




 
 
 
 
February 27, 2008
 
 
Alex Stachtiaris
Senior Vice President,
Global Business Services
81 Wyman Street
Waltham, MA  02454
 
Dear Alex,
 
Congratulations on your appointment to Senior Vice President, Global Business
Services. You have been elected as an Executive Officer of Thermo Fisher
Scientific. This position reports directly to the CEO and is based in Waltham,
MA.
 
We both acknowledge and agree that your acceptance of this position cannot be
used by you in the future as the basis for terminating your employment for "good
reason" (as that term is defined in either the Fisher Scientific International
Inc. 2005 Equity Incentive Plan or the Notice of Participation in the Fisher
Scientific International Inc. Severance Plan for Key Employees that you
previously received).
 
Since Thermo Fisher Scientific's standard policy does not provide for agreements
guaranteeing employment for any specific period of time, this letter is not
intended to be construed as an employment contract and your employment will
therefore remain "at will."
 
Please acknowledge, sign and return a copy of this letter to me. In the interim,
should you have any questions, please contact me.
 
Once again, congratulations on your appointment to this key position with Thermo
Fisher Scientific.
 
 
Sincerely,
 
 
 

/s/ Steve Sheehan    
Steve Sheehan
                   
By:
/s/ Alex Stachtiaris
 
03/10/08
 
Alex Stachtiaris
 
Date
               

 
 
 

 



 
81 Wyman Street
Waltham, MA
(781) 622-1000
www.thermofisher.com
 
Post Office Box 9046
02454-9046
(781) 622-1000 fax
 





 
 